       Case 1:19-cv-00593-PB Document 13 Filed 03/10/21 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Armando Lisasuain

      v.                                      Case No. 19-cv-593-PB

Paula Mattis, et al.

                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 11, 2021, and dismiss the claims

identified in the R&R as Claims 2(a), 2(b), 3(a), and 3(b), for

failure to state a claim upon which relief can be granted; and

defendants Paula Mattis, Debra Robinson, and Daryl Bazydlo are

dropped as parties.     “‘[O]nly those issues fairly raised by the

objections to the magistrate's report are subject to review in

the district court and those not preserved by such objection are

precluded on appeal.’”     School Union No. 37 v. United Nat'l Ins.

Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st

Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986) (after proper notice, failure to file a

specific objection to magistrate's report will waive the right

to appeal).


                                       /s/Paul Barbadoro___________
                                       Paul Barbadoro
                                       United States District Judge

Date: March 10, 2021

cc: Armando Lisasuain pro se
